Citation Nr: 0824962	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-28 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for myelopathy of the upper 
and lower extremities (also claimed as peripheral 
neuropathy), to include whether service connection can be 
granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  In 
December 2004, the RO determined that new and material 
evidence had not been received to reopen the previously 
denied claim of service connection for myelopathy of the 
upper and lower extremities.  The veteran disagreed with this 
decision and in a July 2006 statement of the case (SOC), the 
RO determined that new and material evidence had been 
received that was sufficient to reopen the claim.  A de novo 
review of the evidence was accomplished, and the claim was 
once again denied.  Shortly thereafter, the veteran perfected 
a timely appeal on this claim and requested a Travel Board 
hearing.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in April 2008.  A copy of the transcript 
of that hearing is of record.  Additional evidence received 
at the hearing was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (c) (2007); see also 
Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 
327 F.3d 1339, 1346 (Fed. Cir. 2003).  

Regardless of the RO's reopening of the claims for service 
connection for myelopathy of the upper and lower extremities 
in July 2006, the Board must make its own determinations as 
to whether new and material evidence has been received to 
reopen these claims.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened, regardless of the RO's finding.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).




FINDINGS OF FACT

1.  In September 2002, the RO denied the veteran's claim for 
service connection for myelopathy of the upper and lower 
extremities, also claimed as peripheral neuropathy.  

2.  Evidence received since the September 2002 RO decision, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for myelopathy of the upper and lower 
extremities, also claimed as peripheral neuropathy, and it 
raises a reasonable possibility of substantiating the claim.  

3.  The weight of the probative medical evidence is against a 
finding that there is a nexus between the veteran's current 
peripheral neuropathy of the upper and lower extremities, 
and/or myelopathy of the upper and lower extremities, and 
active service.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision, which denied the 
veteran's claim for service connection for myelopathy of the 
upper and lower extremities, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.104 (2007).  

2.  Evidence received since the September 2002 RO decision in 
support of the claim for service connection for myelopathy of 
the upper and lower extremities is new and material; 
accordingly, this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).  

3.  Myelopathy of the upper and lower extremities, also 
claimed as peripheral neuropathy, claimed as due to an 
electrocution injury, were not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 3.303, 3.304 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a March 2004 
letter to the veteran from the RO specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
of the division of responsibility between the veteran and the 
VA for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA neurological examinations, and 
statements and testimony from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.



Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the veteran has been notified of the evidence 
and information necessary to reopen the claim and to 
establish entitlement to the underlying claim for benefit 
sought in the March 2004 VCAA letter mentioned above.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

New and Material Evidence

In the September 2002 rating decision, the RO denied the 
veteran's claim for service connection for myelopathy of the 
upper and lower extremities, also claimed as peripheral 
neuropathy.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
Because the veteran did not file a timely appeal with respect 
to this rating decision, it became final.

The claim for entitlement to service connection for 
myelopathy of the upper and lower extremities, also claimed 
as peripheral neuropathy, may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claims for service connection for these conditions in January 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision in September 2002, which denied service connection 
for myelopathy of the upper and lower extremities, also 
claimed as peripheral neuropathy, consisted of the veteran's 
service treatment records and post service private treatment 
records.  These records show that the veteran was treated 
during service in February 1982 for residuals of an 
electrocution.  He touched a 440 V wire with his right hand.  
There was no loss of consciousness or burns, but he 
complained of headaches and vertigo.  He also had some 
reduced sense of feeling in the right hand to above the wrist 
with pain of the right elbow.  About a week later, he was 
found to be physically fit for duty with only occasional 
tingling and numbness of the tips of the fingers.  He had 
full use of the upper extremity.  No residuals were noted 
upon service discharge examination in December 1982.  

The post service private records available for review at the 
time of the 1992 denial are dated from 1989 through 2000.  
These documents are negative for complaints, findings, or 
treatment of numbness or tingling of the upper and lower 
extremities, until abnormal electromyographic (EMG) testing 
was accomplished in 1999.  At that time, peripheral 
neuropathy of the upper and lower extremities was diagnosed.  
Also considered at the time of the 1992 denial were the 
opinions of three private physicians.  The physicians' 
statements dated in December 1999, July 2001, and November 
2001, and provided by K.J.L., M.D., L.J.A., Jr., M.D., and 
B.P.H., M.D., respectively, attributed the veteran's 
neurological symptoms to his inservice electrocution.  The 
1999 and July 2001 opinions do not provide bases for their 
opinions.  However, the November 2001 doctor's statement 
reflects that the veteran's clinical findings were suggestive 
of a central cord disease.  The doctor noted that while the 
veteran did not have a syringomyelia or a structural 
hydromyelia, electricity tended to follow the course of the 
spinal cord.  Thus, he believed that there was supportive 
evidence of the veteran's having suffered a cord injury with 
resulting myelopathy.  It was therefore probable that the 
veteran's numbness was related and caused by the 1982 
electrocution event.  

Also of record in September 2002 were the results of VA 
neurological examination conducted in April 2000 for the 
express purpose of determining if there were residuals of the 
inservice electrocution injury.  Diffuse peripheral 
neuropathy was diagnosed.  However, the examiner further 
stated that it would be expected that the veteran would have 
had more immediate symptoms dating from the time of the 
electrocution, and that the problem would not be 
significantly progressive as that would consist of a 
traumatic neuropathy.  His pattern was more one of systemic 
neuropathy and gradual progression with the exact etiology of 
the neuropathy undetermined.  

The RO found that the competent medical evidence did not 
support the veteran's claim.  Specifically, it was noted that 
actual medical treatment for progressive tingling and 
numbness of the hands, although claimed by the veteran, was 
not shown in the service treatment records or in the post 
service records.  As their opinions were partially based on 
history related by the veteran which was not corroborated by 
the evidence, greater weight was given to the VA examiner's 
report who reviewed the record, which did not support the 
veteran's claim.  The claim was then denied.  

In January 2004, the veteran applied to reopen his claim for 
service connection for myelopathy of the upper and lower 
extremities, also claimed as peripheral neuropathy.  With 
respect to the veteran's application to reopen his claim for 
service connection, the Board finds that the evidence 
received since the last final decision in September 2002 is 
not cumulative of other evidence of record, relates to 
unestablished facts, and raises a reasonable possibility of 
substantiating the claim.

Newly received evidence includes additional VA and private 
treatment records dated from 2001 to the present day.  These 
records reflect that the veteran continues to be seen for 
upper and lower extremity complaints, variously diagnosed as 
myelopathy and carpal tunnel syndrome in 2001, paresthesias 
of the four extremities in 2003, and peripheral neuropathy of 
the four extremities by VA upon exam in 2006.  

Added to the record since the September 2002 denial were 
additional statements by L.J.A., Jr., M.D., dated in December 
2003 and April 2008.  In the 2003 report, the doctor noted 
that the veteran complained of four extremity paresthesias.  
Given the course of the electrical injury to the left hand 
and out his right elbow, it was a "very valid assumption" 
that the veteran's spinal cord was affected.  He added that 
posterior columns were frequently affected with this type of 
injury and paresthesias as noted would not be uncommon.  He 
opined that the veteran's sensory symptoms, e.g., 
paresthesias, were related to the electrocution injury.  In 
the second statement dated in 2008, the doctor again 
attributed the veteran's peripheral neuropathy in four 
extremities to the inservice electrocution injury.  He stated 
that such electrocution injury could cause anterior horn cell 
damage in the cord which would be progressive over the years.  
Therefore, the veteran's symptoms "in the legs" were 
secondary to the electrical injury.  

Also added to the record were the results of VA neurological 
examination from July 2006.  Following her review of the 
records and evaluation of the veteran, the examiner provided 
an opinion which did not support the veteran's claim.  

Also added to the record since 1992 was the transcript of the 
Travel Board hearing conducted in April 2008.  The veteran 
provided testimony in support of his claim.  

It is the Board's opinion that the newly submitted statements 
by the private physician, L.J.A., Jr., M.D., dated in 
December 2003 and April 2008 raise a reasonable possibility 
that the veteran's current peripheral neuropathy of the four 
extremities is related to his active service electrocution 
injury.  The doctor provided a basis for forming an opinion 
that supported the veteran's claim which he had not provided 
in his previous statement dated in 2001.  Namely, he 
concluded that it was a valid assumption that the veteran's 
spinal cord was affected by an electrical injury.  He pointed 
out posterior columns were frequently affected.  Thus, the 
veteran's sensory symptoms were related to the electrocution 
injury.  Thus, the Board finds that this evidence is both new 
and material.  The new evidence was not previously considered 
by agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claims, and raises a reasonable possibility of 
substantiating the claim for service connection for 
myelopathy of the upper and lower extremities, also claimed 
as peripheral neuropathy.  38 C.F.R. § 3.303 (2007).

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim 
for service connection for myelopathy of the upper and lower 
extremities, also claimed as peripheral neuropathy, is 
reopened.

Service Connection

Having determined that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for residuals of an electrocution injury, the Board must 
adjudicate these claims on the merits.  As will be explained 
in greater detail below, the Board finds that service 
connection for myelopathy of the upper and lower extremities, 
also claimed as peripheral neuropathy, is not warranted.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

Service treatment records show that the veteran was treated 
for electrical shock in February 1982.  While he did not lose 
consciousness and there were no burns, he complained of 
headaches and vertigo.  Some reduced sense of feeling in the 
right hand to above the wrist, as well as pain at the right 
elbow, were noted.  Symptoms resolved prior to discharge in 
1983 and no residuals were noted upon discharge examination 
in December 1982.  

Post service private and VA records are essentially negative 
for treatment of numbness or tingling of the extremities 
until 1999 when abnormal EMG testing resulted in a diagnosis 
of peripheral neuropathy of the upper and lower extremities.  

Also of record are three private physicians' records and 
opinions.  As already noted, the physicians' statements, 
dated in December 1999, July 2001, and November 2001, and 
provided by K.J.L., M.D., L.J.A., Jr., M.D., and B.P.H., 
M.D., respectively, attribute the veteran's neurological 
symptoms to his inservice electrocution.  The 1999 and July 
2001 opinions do not provide bases for their opinions.  
However, the November 2001 doctor's statement reflects that 
the veteran's clinical findings were suggestive of a central 
cord disease.  It was stated that while he did not have a 
syringomyelia nor a structural hydromyelia, electricity 
tended to follow the course of the spinal cord.  Thus, he 
believed that there was supportive evidence of the veteran's 
having suffered a cord injury with resulting myelopathy.  It 
was therefore probable that the veteran's numbness was 
related and caused by the 1982 electrocution event.  

Upon VA neurological examination in April 2000, diffuse 
peripheral neuropathy was diagnosed.  The examiner noted that 
the claims file was available for review, but did not include 
the veteran's service treatment records.  She was of the 
opinion that this condition was not related to the inservice 
electrocution injury.  She noted that it would be expected 
that the veteran would have had more immediate symptoms 
dating from the time of the electrocution, and that the 
problem would not be significantly progressive as that would 
consist of a traumatic neuropathy.  His pattern was more one 
of systemic neuropathy and gradual progression with the exact 
etiology of the neuropathy undetermined.  

Additional VA and private treatment records dated from 2001 
to the present day reflect that the veteran continues to be 
seen for upper and lower extremity complaints, variously 
diagnosed (e.g. myelopathy and carpal tunnel syndrome in 
2001, paresthesias of the four extremities in 2003, and 
peripheral neuropathy of the four extremities by VA upon exam 
in 2006).  

In an additional statement as provided by L.J.A., Jr., M.D., 
from December 2003, the doctor noted that the veteran 
complained of four extremity paresthesias.  Given the course 
of the electrical injury to the "left" hand and out his 
right elbow, it was a "very valid assumption" that the 
veteran's spinal cord was affected.  He added that posterior 
columns were frequently affected with this type of injury and 
paresthesias as noted would not be uncommon.  He opined that 
the veteran's sensory symptoms, paresthesias, were related to 
the electrocution injury.  In the second statement dated in 
2008, the doctor again attributed the veteran's peripheral 
neuropathy in four extremities to the inservice electrocution 
injury.  He stated that such electrocution injury could cause 
anterior horn cell damage in the cord which would be 
progressive over the years.  Therefore, the veteran's 
symptoms "in the legs" were secondary to the electrical 
injury.  

Upon VA neurological examination from July 2006, the examiner 
noted that she reviewed the claims file prior to evaluation 
of the veteran.  She diagnosed peripheral neuropathy of the 
four extremities but did not agree that such resulted from 
the inservice electrocution injury.  In support of her 
opinions, she noted that had the veteran had a cord injury, 
one would expect a static insult with sudden loss of function 
in the cord.  The fact that the veteran's symptoms had been 
progressive over the last 10 years was not consistent with 
such an injury.  His symptoms would be consistent with such 
an injury had he developed a syrinx, but there was no syrinx 
evident on MRI.  She also noted that exam showed preserved 
reflexes which were atypical for a neuropathy as profound as 
that which was represented.  Likewise, he did not have 
weakness or increased reflexes in the legs, which, had there 
been cervical cord injury, one would expect to see.  

Because electrical injuries did not result in progressive 
neurologic dysfunction, and because findings of his history 
in neuropathy had been variable, it was her opinion that the 
veteran's peripheral neuropathy was not related to his 
electrocution injury.  She added that there was a significant 
latency before the development of his symptoms and 
progressive symptoms, none of which would be consistent with 
a cord injury.  She also pointed out that the history upon 
which the private physicians based their opinions was not 
confirmed in the record.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
myelopathy of the upper and lower extremities, also claimed 
as peripheral neuropathy.  While the veteran was treated for 
some sensation deficits following electrocution during 
service, no residuals were noted shortly thereafter, nor at 
time service discharge exam.  Moreover, clinical treatment 
for paresthesias of the extremities was not noted until many 
years thereafter.  It appears that the veteran was not 
diagnosed with peripheral neuropathy with additional various 
diagnoses, until 1999 and thereafter.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  And pain alone, 
without a diagnosed or identifiable underlying condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

The Board notes that the private physicians' opinions of 
record that support the veteran's contentions are based 
solely on the history provided by the veteran which is not 
totally supported by the record.  For example, the veteran 
reported 


progressive tingling and numbness in the extremities over the 
years after the inservice injury.  However, actual clinical 
records showing complaints of tingling and numbness in the 
extremities are not of record until many years after service 
discharge.  Some of the medical opinions state that the 
electricity entered the left hand and exited through the 
right elbow, whereas the service medical records make it 
clear that the electrical shock was to the right hand.  Thus, 
it is clear that the private physicians' opinions are based 
on an inaccurate reading of the actual medical records.  
There is no indication that these examiners were rendering 
medical opinions as to the date of onset based on the 
clinical or objective evidence.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).

In contrast to the private physicians' opinions, which are 
not supported by the veteran's service medical records, a VA 
examiner has provided an opinion that is not supportive of 
the veteran's contentions.  Her opinion in July 2006 is 
considered the most probative as it was made following review 
of the entire record and evaluation of the veteran.  
Moreover, this exam was accomplished primarily to determine 
etiology of the veteran's condition.  While the same examiner 
opined in 2000 that the veteran's neurological problems were 
unrelated to the inservice electrocution injury, it does not 
appear that she was able to review the service treatment 
records.  Thus, the Board also finds her 2000 opinion to be 
of limited value as it did not include consideration of all 
pertinent records.  

However, it is noted that in July 2006, she reviewed the 
veteran's complete claims file, including his service 
treatment records and post-service private and VA treatment 
records, to include the private physicians' opinions as 
summarized above, prior to offering her opinion that the 
veteran's current peripheral neuropathy was unrelated to his 
inservice electrocution injury.  She provided detailed bases 
for forming her opinions as summarized earlier.  She also 
explained why she disagreed with the private physicians of 
record, noting that their opinions were flawed as they were 
reached based on a presumption that the veteran had had 
ongoing sensory deficit problems over the years.  She pointed 
out that the actual clinical records did not support such a 
presumption.  In forming her opinions, she noted that the 
private physicians did not address the latency of symptoms 
for many years which was not consistent with their opinions.  
Accordingly, the Board finds this opinion more 


probative on the issue of whether the veteran's current 
myelopathy of the upper and lower extremities, also claimed 
as peripheral neuropathy, is related to active service.  And, 
it is the Board's determination that service connection is 
not warranted for myelopathy of the upper and lower 
extremities; this also includes peripheral neuropathy of the 
upper and lower extremities.  

The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  In this regard, the Board observes 
that the veteran has asserted that he incurred myelopathy of 
the upper and lower extremities, also claimed peripheral 
neuropathy of the upper and lower extremities, when he 
suffered an electrical shock in February 1982.  Although the 
Board does not dispute the veteran's sincerity, a review of 
his available service treatment records shows no chronic 
residuals of the type herein claimed resulting from this 
injury.

Additional evidence in support of the veteran's service 
connection claim are his own lay assertions and hearing 
testimony in April 2008.  As a lay person, he is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).

Since the weight of the competent evidence does not support 
the finding of a medical nexus between the veteran's 
currently diagnosed peripheral neuropathy of the four 
extremities, and any incident of service origin, the Board 
finds that service connection for myelopathy or peripheral 
neuropathy of the upper and lower extremities is not 
warranted.



ORDER

As new and material evidence has been received, the claim for 
service connection for myelopathy of the upper and lower 
extremities (previously claimed as peripheral neuropathy of 
the upper and lower extremities), is reopened.  To that 
extent only, the appeal is allowed.  

Entitlement to service connection for myelopathy and/or 
peripheral neuropathy of the upper and lower extremities, is 
denied.  




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


